In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Human Rights, dated March 17, 2011, which dismissed the petitioner’s administrative complaint upon a finding that there was no probable cause to believe that New York City Health and Hospitals Corporation, Coney Island Hospital, and University Group Medical Associates, P.C., engaged in an unlawful discriminatory practice in terminating his employment, the petitioner appeals from a judgment of the Supreme Court, Kings County (Edwards, J.), dated July 26, 2011, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly concluded that the determination of no probable cause by the New York State Division of Human Rights (hereinafter the SDHR), made after an investigation and fact-finding conference, was not arbitrary and capricious or lacking a rational basis in the record (see Matter of Rauch v New York State Div. of Human Rights, 73 AD3d 930, 930-931 [2010]; Matter of Maltsev v New York State Div. of Human Rights, 31 AD3d 641 [2006]). The SDHR has broad discretion in the conduct of its investigations (see 9 NYCRR 465.6; Matter of Rauch v New York State Div. of Human Rights, 73 AD3d at 930; Matter of Maltsev v New York State Div. of Human Rights, 31 AD3d at 641). Here, the petitioner had a full opportunity to present his case to the SDHR, made numerous submissions, and participated in the conference with his attorney (see Matter of Orosz v New York State Div. of Human Rights, 88 AD3d 798 [2011]; Matter of Rauch v New York State Div. of Human Rights, 73 AD3d at 930).
Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. Mastro, J.P., Skelos, Leventhal and Chambers, JJ., concur.